Citation Nr: 9927551	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  94-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  He died in July 1993, and the appellant is 
his mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1993.  The case was remanded to the RO in January 
1997, in part, to inform the appellant of the elements 
necessary to well ground her claim.  See Robinette v. Brown, 
8 Vet.App. 69 (1995).  The requested development was 
completed prior to the return of the appeal to the Board.

In October 1993, the appellant filed a completed and signed 
VA FORM 21-535, Application For Dependency and Indemnity 
Compensation By Parent(s), which the RO developed as a claim 
for service connection for the cause of the veteran's death.  
However, the form specifically noted that the claim included 
accrued benefits, when applicable; by statute, a claim by a 
parent for compensation or dependency and indemnity 
compensation is also to be considered a claim for accrued 
benefits.  38 U.S.C.A. §  5101(b)(2) (West 1991); 38 C.F.R. § 
3.152(b)(2) (1998).  Accrued benefits include monetary 
benefits to which a veteran was entitled at his death, based 
on evidence in the file at date of death, which were unpaid 
for a period up to 2 years prior to his death.  38 C.F.R. § 
3.1000 (1998).  At the time of the veteran's death, he had 
perfected appeal on the issue of entitlement to an increased 
rating for post-traumatic stress disorder (PTSD), assigned a 
50 percent evaluation.  Consequently, inasmuch as a grant of 
an increased rating would entitle the appellant to accrued 
benefits, the RO must develop the claim for accrued benefits.  




FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for PTSD, assigned a 50 percent evaluation.   

2.  According to the death certificate, the veteran died in 
July 1993, at the age of 46 years, due to head injuries 
sustained in a motor vehicle accident.  

4.  There is no competent evidence that the veteran suffered 
a black-out or seizure that caused or contributed to the 
accident.  

5.  There is no competent evidence that medication the 
veteran was taking for his service-connected disability 
caused or contributed to the accident.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has met the initial obligation of submitting 
evidence of a well-grounded claim; that is, one which is 
plausible and capable of substantiation.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
136 (1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Where service connection for the cause of death is at issue, 
the first element is always met; the current disability is 
the condition that caused the veteran to die.  Carbino v. 
Gober, 10 Vet.App. 507 (1997).  For the remaining elements, 
there must be competent evidence that disability that caused 
or contributed to death was incurred or aggravated in 
service, and of a nexus between the two, or competent 
evidence of a nexus between the veteran's cause of death and 
a service-connected disability.  Ruiz v. Gober, 10 Vet.App. 
352 (1997).    

According to the death certificate, the veteran died in July 
1993, of head injuries sustained in an automobile accident.  
An autopsy was not performed.  The accident report shows that 
the accident was caused when the veteran lost control of his 
vehicle and crossed the center line into oncoming traffic.  
The appellant contends that the veteran lost control of the 
vehicle because the combination of medications he was taking 
for his service-connected disability caused him to suffer a 
black-out or seizure.  

At the time of his death, service connection was in effect 
for PTSD, assigned a 50 percent evaluation.  The appellant 
contends that he was prescribed lithium, loxapine, Cogentin, 
Tofranil and Vasotec as treatment for this disability.  In 
December 1998, the claims file and medical records were 
reviewed by a VA physician for an opinion as to the 
appellant's assertions.  The examiner noted that the 
prescribed dosages were in the therapeutic range; that he had 
suffered no untoward effects during a hospitalization; and 
that the treatment records showed minimal side effects from 
his current dosage.  Although loxapine could lower the 
seizure threshold, the veteran had been taking that 
medication at night.  It was therefore the opinion of the 
examiner that it was "very unlikely" that the medications 
loxapine, lithium, Tofranil and Cogentin were responsible for 
seizures or black-out spells.  The examiner did not include 
Vasotec in his opinion; however, there is no medical evidence 
that Vasotec was implicated in the cause of his death.  The 
appellant, as a layperson, is not competent to provide an 
opinion as to a nexus between the medication that the veteran 
was taking and the accident that caused his death.  Ruiz.  In 
this regard, there is no medical or other competent evidence 
that the fatal accident was in fact due to a black-out or 
seizure on the part of the veteran.  

Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is not well grounded.  There 
is no duty to assist; indeed, VA cannot assist the appellant 
in any further development of her claim.  Morton v. West, 12 
Vet.App. 477 (1999).  Further, the Board finds that the 
appellant has previously been informed of the elements 
necessary to complete her application.  Robinette.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

